ORDER

Wyone L. Sowell moves without opposition for reconsideration of the court’s January 14, 2005 order dismissing her petition for review for failure to file her brief, with brief attached.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Sowell’s motion for reconsideration is granted.
(2) The court’s January 14, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Office of Personnel Management’s brief is due within 30 days of the date of filing of this order.